DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Amendment dated February 8, 2021.
Claims 1, 10, and 19 have been amended, and are hereby entered.
Claims 1, 6-10, 15-19, and 21-27 are currently pending, and have been examined.
Claims 1, 6-10, 15-19, and 21-27 are allowed.

Response to Arguments
The Applicants amendments and arguments are persuasive, therefore the Examiner has withdrawn the Section 101 rejection(s).

Allowable Subject Matter
Claims 1-2, 5-11, and 14-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are eligible for a patent under 35 U.S.C. § 101 because the claims as amended are directed to something “significantly more” than the abstract idea.  The closest prior art of record does not recite transmitting, in response to receiving the ACH authentication request, an ACH authentication challenge to at least a second a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694